DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1 and 2 are currently pending and under examination.

	This application is a Divisional application of U.S. Application No. 16/547655, filed August 22, 2019, which is the U.S. Continuation of International Patent Application No. PCT/JP2018/014064, filed April 2, 2018, which claims the benefit of Japanese Application No. 2017-089340, filed April 28, 2017.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson (U.S. Patent 5,096,668; Published 1992).
With regard to claims 1 and 2, referring to Figures 1 and 2, Thompson teaches a device (10), which is a stacking structure, comprising: a substrate (12) comprising a through hole (28); and a cellulose film (14), where the cellulose film is stacked on the substrate, and the cellulose film has no through hole (Fig. 1-2; Col. 2, Line 40-54; Col. 3, Line 4-8).  The film is 0.005 inches thick (127 µm) (Col. 2, Line 67 to Col. 3, Line 1).  The cross-sectional area of the substrate as shown in Fig. 1 and 2 is not specifically taught.  Thompson teaches that the device is used for performing diagnostic tests for detecting the presence of microorganisms, enzymes, or metabolites (Abs.).  
It would have been obvious to one of ordinary skill in the art to determine the appropriate cross-sectional area of the substrate, and thickness of the cellulose film based upon the specific target microorganisms, enzymes, or metabolites to be detected.  Additionally, please also note that "the discovery of an optimum value of a variable in a known process is usually obvious." Pfizer v. Apotex, 480 F.3d at 1368.  The rationale for determining the optimal parameters for prior art result effective variables "flows from the 'normal desire of scientists or artisans to improve upon what is already generally known.'" Id. (quoting In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003)).  Accordingly, it would have been obvious to optimize the cross-sectional area of the substrate, including from 7.065 to 19.625 µm2, and thickness of the cellulose film, including from 0.5 to 3.7 µm, to provide a device usable for the detecting desired microorganisms, enzymes, or metabolites.  
As Thompson renders obvious the device as claimed, including for performing diagnostic tests for detecting the presence of microorganisms, and as the device cannot be separated from its properties, the device as rendered obvious by Thompson would necessarily be usable for conducting a method for determining whether or not a test sample contains a phytopathogenic fungus.  

Conclusion

	No claims are allowable.

Art of Record:
Pagano, U.S. 3,996,006, Published 1976 (a device for testing a specimen including a substrate comprising a through hole and a cover stacked on the substrate). 


	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653